PER CURIAM.

Attorney disciplinary proceeding; attorney publicly reprimanded.

The complaint of the Board of Attorneys Professional Responsibility (Board) charged respondent Robert J. Urban, an attorney admitted to practice in 1958 and who practices in Milwaukee, with two counts of neglect of legal matters and the failure to respond to Board inquiries concerning its investigations of those allegations and a third grievance made by one of his clients. The first count of neglect was withdrawn after the respondent satisfied the Board that the failure to file papers in that matter was caused by the client. With respect to the second count, the parties stipulated that the estate proceedings which the respondent was alleged to have neglected were more complicated than usual, and the respondent acknowledged that he could have concluded the probate of that estate sooner had he pursued the matter with due diligence. There was no stipula*890tion, however, that the respondent neglected the probate of that estate. The parties also stipulated that the respondent made no response to Board inquiries in the course of its investigations of those two matters and another.
The referee, the Honorable John A. Fiorenza, Reserve Judge, approved the stipulation, including the parties’ agreement that a public reprimand, with the imposition of costs of the proceeding, is appropriate discipline for the respondent’s lack of diligence in the estate matter and his failure to respond to the Board during its investigations of complaints against him. We accept the referee’s recommendation for the imposition of a public reprimand and the imposition of costs.
It is ordered that Robert J. Urban is publicly reprimanded for unprofessional conduct.
It is further ordered that, within 60 days of the date of this order, Robert J. Urban pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding in the amount of $1,178.50, provided that if the costs are not paid within the time specified, the license of Robert J. Urban to practice law in Wisconsin shall be suspended until further order of the court.